Case 1:18-cv-03368-RLY-MPB Document 46 Filed 03/27/20 Page 1 of 1 PageID #: 231




                     IN THE UNITED STATES DISTRICT COURT
                            Southern District of Indiana
                               Indianapolis Division


 CHRISTOPHER McCALLEY and                        )
 MARILYN McCALLEY, Individually and as           )
 Parents of PATRICK McCALLEY, Deceased,          )
                                                 ) Case No. 1:18-cv-3368-RLY-MPB
                     Plaintiffs,                 )
                                                 )
         v.                                      )
                                                 )
 CARMEL CLAY SCHOOL CORPORATION,                 )
 doing business through the Board of School      )
 Trustees of the Carmel Clay Schools,            )
 CARMEL HIGH SCHOOL,                             )
 CITY OF CARMEL,                                 )
 TOBY STEELE, and                                )
 CARMEL POLICE OFFICER PHIL HOBSON,              )
                                                 )
                     Defendants.                 )


       ORDER EXTENDING DISPOSITIVE MOTIONS DEADLINE

         The Court, having reviewed the Joint Unopposed Motion to Extend Dispositive

 Motions Deadline filed by all Defendants, and being duly advised in the premises,

 now GRANTS said Motion.

         IT IS THEREFORE ORDERED that the deadline within which the

 Defendants may file dispositive motions is extended up to and including April 13,

 2020.

 Date: March 27, 2020




 (Service will be made electronically on all ECF-registered counsel of record)
